Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                     September 18, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Tyrone Cade
              v. Texas
              No. 15-6119
              (Your No. AP-76,883)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 14, 2015 and placed on the docket September 18, 2015 as No. 15-6119.




                                          Sincerely,

                                          Scott S. Harris, Clerk




                                          Melissa (Blalock
                                          Case Analyst




                                                                      ^     RECEIVED IN
                                                                      COURT QF-CRIMINAL APPEALS

                                                                               SEP 29 2015

                                                                         ^beMcosta. Clerk